DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains patentably distinct species: 
Species I – Battery with a polygon shape (Figs. 1,2,3,4,5,6,7, and 9); 
Species II – Battery with a curved shape (Fig. 10);
Species III – Cyclone axis parallel to tube axis (Figs. 11, 12);
Species IV – No cyclone for dust removal (Fig. 1);
Species V –Cyclone axis perpendicular to tube axis (Figs. 2-3);
Species V –Cyclone axis 45-89 degrees to tube axis (Figs. 4-10);
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Specifically, Species I uses the limitation of polygon shaped battery, whereas Species II, III, IV, V and VI do not include this limitation.  Species II includes the limitation of battery that is not polygon shaped and is curved, whereas Species I, III, IV, V and VI do not include this limitation.  Species III includes the limitation of a cyclone for dust removal where the cyclone axis parallel to the tube axis, whereas Species I, II, IV, V and VI do not include this limitation.  Species IV includes the limitation of no cyclone for dust removal, whereas Species I, II, III, V and VI do not include this limitation.  Species V includes the limitation of a cyclone with a cyclone axis that is perpendicular to the tube axis, whereas Species I, II, III, IV and VI do not include this limitation.  Species VI includes Species I, II, III, IV and V do not include this limitation.    
No claims are generic between Species I, II, III, IV, V and VI.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The distinct species require search within various classes and/or sub-classes as well as differing query (word) searches within various classes and/or sub-classes, which places a serious burden on the Examiner.  Specifically, Species I would be searched under classification A47L9/2884, Species II would require searching under Y10S16/15, Species III would require searching under A47L9/1641, Species IV would require searching under A47L5/00, Species V would require searching under A47L11/4052, Species VI would require searching under A47L9/16.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species, which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Kathleen Asher on February 3, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy B. Brady whose telephone number is           (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/TIMOTHY B BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        02/14/2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723